THE COURT.
In a jury trial, Alfred Leonza Beard was convicted of possession of marijuana. He admitted an allega*68tion of the information that he had suffered a previous conviction of a narcotic offense. Before the trial defendant was represented by the public defender, but with the consent of defendant the public defender was relieved and defendant was substituted as his own counsel. He was sentenced to state prison, appealed from the judgment in propria persona; he applied for appointment of counsel on the appeal; we read the record, determined that the appeal was groundless as hereinafter appears, and denied the application. Defendant was notified, was given time to file a brief and has filed none.
There was evidence of the following facts. Officers Schmida and Woodward learned by radio message of a robbery on Vermont Avenue in Los Angeles and that two male Negroes, driving a Chevrolet car, PEP 318, were sought as perpetrators of the robbery. The officers found the car parked in front of a motel some distance from the point of the robbery. Seated in the ear were two men who gave their names as Washington and Thornton. The clothing of Washington corresponded with a description of the clothing of one of the wanted men which the officers had received. Neither one of the men was behind the wheel and when questioned by Officer Schmida, Washington stated that his cousin had been driving the car and that he was inside the motel in apartment No. 10. Washington and Thornton were placed under arrest. Officers Steele and Harper summoned by radio appeared in their ear and conferred with Officer Schmida. Schmida told Steele Washington had said his cousin was inside the motel and they had come to make a visit. Beard emerged from the motel and started toward the car. Indicating Beard, Washington told Schmida that Beard was his cousin. Schmida informed Steele that Beard was the man they were looking for and Steele placed Beard under arrest. In searching for a weapon and observing Beard pressing his arm against an overcoat pocket, Steele took from the pocket a folded newspaper which when unfolded disclosed a quantity of marijuana. Beard was then arrested.
Beard offered no defense. He waived objection to receipt in evidence of the marijuana. There would have been no merit in the objection. Upon the information the officers had it would have been a breach of duty to fail to arrest Beard and search him. He was fairly tried and convicted.
The judgment is affirmed.